Citation Nr: 1035848	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  05-17 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee condition 
(claimed as pes anserinus bursitis and tendonitis).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active duty from February 2003 to August 2003. 



This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania. 

The Board notes that the Veteran also raised a claim for 
fibromyalgia in a statement received in April 2010.  See 
also Informal Hearing Presentation of the accredited 
representative dated in August 2010.  As this matter has 
not yet been adjudicated, it is referred to the RO for the 
appropriate consideration.   


FINDING OF FACT

The Veteran complained of and was treated for bilateral knee pain 
during service but the record contains no competent evidence of a 
current bilateral knee disorder.  


CONCLUSION OF LAW

A claimed bilateral knee disability was not incurred during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a bilateral knee 
condition (claimed as pes anserinus and tendonitis), which she 
attributes to running during physical training.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1131.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  When a chronic disease identity is 
established in service, then a showing of continuity after 
discharge is not required.  Continuity of symptomatology is 
required only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) include an enlistment 
examination in February 2001, which evaluated the Veteran as 
normal with the only abnormal area being a tattoo on the lower 
back.  STRs document complaints of and treatment for knee pain in 
June to August 2003.  In July 2003, the Veteran received 
injections for her knees.  The Veteran was diagnosed with pes 
anserinus bursitis in July 2003.  In August 2003, a memorandum 
from the Physical Therapy and Rehabilitation Program (PTRP) found 
that the Veteran continued to have pain with physical activity 
and had not made continued progress towards increasing her 
function and returning to training.  The memorandum stated that 
the Veteran would not complete the PTRP and should be separated 
from service.  

Post service medical records show that the Veteran had an x-ray 
in December 2003.  The impression was "no abnormalities" of the 
bilateral knees.  

In January 2004 the Veteran was accorded a compensation and 
pension (C&P) examination.  During the examination the Veteran 
reported that the knee pain began in basic training and had been 
constant since.  The Veteran indicated that a bone scan was done 
of the knees, which resulted in a normal reading.  Physical 
examination found "both knees to look entirely normal and 
demonstrate no laxity and both knees demonstrate extension to 10 
degrees and flexion to 30 degrees both sides."  The Veteran 
reported pain throughout the entire arc of knee motion.  The 
examiner noted that the Veteran was not examined in a state of 
increased activity and/or exacerbation and thus the examiner 
could not comment on worsening of the range of motion.  He opined 
as follows:

Pes anserirus, bursitis and tendonitis of 
both legs and those labels all sound like 
wastebasket labels with absolutely no 
meaning and the only label that this 
examiner has for the claimant's somewhat 
disabling chronic knee pain both sides that 
of chronic knee pain both sides - cause 
unknown.

An MRI scan of the right knee in February 2004 found the 
following:

The quadriceps tendon and patellar tendons 
are intact.  The anterior cruciate and 
posterior cruciate ligaments are intact.  A 
small joint effusion is noted.  No meniscal 
tears are identified.  The collateral 
ligaments are intact.  The joint spaces are 
maintained.  There is no evidence of 
chondromalacia.

The impression was "no significant abnormalities are noted."

In November 2005, the Veteran reported that she was diagnosed 
with rheumatoid arthritis during the period of time dating from 
October 2003 to December 2003.  

VA medical records dating from November 2003 to November 2009 
show multiple complaints of knee pain.  The Veteran was diagnosed 
with chronic pain in November 2003 and suspected chondromalacia 
in December 2003.  In February 2004, the Veteran was diagnosed 
with fibromyalgia.  An x-ray and MRI of the knees were normal.  
In September 2009 the Veteran was diagnosed with knee arthralgia.  
In October 2009, the Veteran was diagnosed with knee pain of 
unknown etiology.  The Veteran reported that the pain in her 
knees was worst with weight bearing activities and improved with 
rest.  The nurse practitioner stated that it was not unusual to 
have knee pain symptoms from Vitamin D deficiency.    

The Board remanded the claim in December 2008, in light of the 
range of motion study results from the prior examination to 
determine if the Veteran had a disability of the knees that was 
related to service.  In March 2010 the Veteran was accorded 
another C&P examination for an orthopedic evaluation.  During the 
examination the Veteran reported that her bilateral knee 
condition has remained the same since her military discharge.  
There was no evidence of callus formation or unusual shoe wear 
pattern to suggest abnormal weight bearing.  The Veteran 
described her bilateral knee pain as mild to moderate to severe, 
and mild to moderate to severe constant pain.  She claimed that 
she used a cane but did not present with a cane at the time of 
examination.  She denied the use of a walker, crutches, 
wheelchair, or braces.  Physical examination revealed that the 
Veteran had a normal gait.  She had difficulty in prolonged 
standing for more than five minutes, walking for more than three-
quarter hours, and squatting due to bilateral knee pain.  Flexion 
and extension of both knees was 0 to 140 degrees.  There was no 
evidence of pain with range of motion and with repetitive use.  
The range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance.  The Veteran denied 
flare-ups and there was no instability noted.  There was also no 
evidence of weakness, stiffness, deformity, instability, giving 
way, locking, effusion, dislocation, or subluxation.  The 
diagnosis was a normal orthopedic physical examination.  The 
examiner stated that the lack of diagnosis was justified for both 
knees and, despite subjective complaints, there was no evidence 
to support a diagnosis.  The examiner further found that there 
was no functional impairment of the knees bilaterally in regards 
to activities of daily living.  

The Veteran argues that the results of the examination were 
inaccurate.  She stated that the examination was only five 
minutes and that the examiner never examined her legs.  She was 
told only to stand up, walk, and bend her legs.  The Board finds 
however that the examination was adequate as it included physical 
findings, a review of the medical history, and consideration of 
whether there is a knee disability.  Moreover, the Veteran 
reported during the examination that the condition of her knees 
had remained the same since her discharge from the military.  

The United States Court of Appeals for Veterans Claims (Court) 
has in the past held that there must be a diagnosis of an 
underlying disability to establish a claim for service 
connection.  Pain alone is not a disability.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded 
on other grounds sub nom, Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

In order to be considered for service connection, a claimant must 
first have a disability.  Degmetich v. Brown, 104 F.3d 1328 
(1997); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(there can be no valid claim absent proof of a present 
disability).  Here, the medical evidence does not show that the 
Veteran has a current bilateral knee disorder.  She has had two 
VA examinations and has sought treatment at the VA.  None of 
those records or examination reports shows any evidence of 
disability of the knees.  It follows that if there is no current 
disorder there obviously is no current disability.  In the 
absence of competent medical evidence of a current disorder and 
of any competent evidence relating the claimed current disorder 
to service, service connection for a bilateral knee condition, 
claimed as pes anserinus bursitis and tendonitis must be denied.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996) and Degmetich, 
104 F.3d 1328. 

Recently, the Federal Circuit issued Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) 
requires that the VA give due consideration to all pertinent 
medical and lay evidence in evaluating a claim for disability.  
See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006).  Moreover, the VA may not simply disregard lay evidence 
because it is unaccompanied by contemporaneous medical evidence.  

The Board recognizes that the Veteran believes her current 
bilateral knee condition is related to service.  Recently, the 
Federal Circuit issued Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009), which stated that 38 U.S.C. § 1154(a) requires that 
the VA give due consideration to all pertinent medical and lay 
evidence in evaluating a claim for disability.  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, 
the VA may not simply disregard lay evidence because it is 
unaccompanied by contemporaneous medical evidence.  

The Board does not doubt the credibility of the Veteran in 
reporting her belief that her bilateral knee condition is related 
to service.  The Board also believes that the Veteran is sincere 
in expressing her opinion with respect to the etiology of the 
condition.  In this situation, the Veteran has not claimed that 
she has medical training that would permit her to make a 
diagnosis or provide an opinion concerning the etiology of the 
condition.  

Moreover, VA medical records show that the Veteran was treated 
for complaints of knee pain from November 2003 to November 2009, 
but a February 2004 x-ray and MRI revealed normal knees.  In 
September 2009, the Veteran was diagnosed with knee arthralgia 
(i.e., knee pain).  Further, the October 2009 physician noted 
that the Veteran had knee pain of unknown etiology.

The Board further finds that the March 2010 examiner's opinion, 
which is based on review of pertinent medical record and provided 
complete rationale for all conclusions presented, as highly 
probative evidence.  The examiner found a normal orthopedic 
physical examination and no evidence to support a diagnosis.  
Consequently, the weight of the probative evidence is clearly 
against the Veteran's claim for service connection for a 
bilateral knee condition, claimed as pes anserinus bursitis and 
tendonitis.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
(When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.).  Accordingly, as the weight of 
the probative evidence is against the Veteran's claim, service 
connection for a bilateral knee condition, claimed as pes 
anserinus bursitis and tendonitis must be denied.  38 C.F.R. §§ 
3.102, 3.303, 3.304.

The Board has considered the doctrine of reasonable doubt, but 
for the reasons just expounded, finds it to be inapplicable, as 
the record does not provide an approximate balance of negative 
and positive evidence on the merits.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as 
amended by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings and 
effective dates should also be provided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be 
provided to the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in November 2003 apprised the Veteran 
of the evidence that VA would seek to provide and of the 
information and evidence that she was expected to provide.  See 
38 C.F.R. § 3.159(b)(1).  To the extent that the letter did not 
inform her specifically of what the evidence should show in order 
to substantiate the claim, the Board finds that any such error is 
harmless as the statement of the case provided her with notice of 
the criteria for service connection and explained why the claim 
had been denied.  The claim was thereafter readjudicated by way 
of a supplemental statement of the case.  Accordingly, a 
reasonable person would be expected to understand what types of 
information and evidence are required to substantiate the claim.  
Although the Veteran was not informed of how VA establishes 
disability ratings and effective dates in accordance with 
Dingess/Hartman, service connection is being denied and no 
disability rating or effective date will be assigned, so there is 
no possibility of any prejudice to the Veteran.  The Board thus 
finds that the Veteran was provided adequate notice in accordance 
with 38 U.S.C.A §§ 5103, 5103A with regard to her claim for 
service connection.  

This case was remanded by the Board in December 2008 for 
additional evidentiary development.  The RO/AMC substantially 
complied with the Board's remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (the Veteran is entitled, as a 
matter of law, to compliance with remand directives).  But see, 
too, Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (requiring 
only "substantial," as opposed to exact, compliance).  A VA 
examination was conducted in accordance with the remand order and 
VA medical records were associated with the claims folder.  
Therefore, the Board finds no further development is necessary.

Regarding the duty to assist, STRs and VA treatment records have 
been obtained and associated with the claims file.  There is no 
indication that the Veteran has provided information to the RO 
about relevant records that are outstanding, accordingly, the 
Board finds that there is no duty to assist in that regard that 
is unmet.  In addition, the Veteran has been accorded multiple 
C&P examinations, the report of which are of record.  The Board 
is satisfied that VA has sufficiently discharged its duty in this 
matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for a bilateral knee condition, claimed as pes 
anserinus bursitis and tendonitis, is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


